Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Response to Amendment
The Amendment filed Aug. 12, 2022 has been entered. Claims 1-10 and 13-23 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-9, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 4,327,052) in view of Clarke (US 11,110,640), further in view of Hutchinson et al. (US 2008/0044603).
Regarding claims 1, 3, 7, 23, Sauer discloses that, as illustrated in Figs. 1-8, a method for blow molding a container, comprising:
heating (for example, by heaters 27, 29 and 47(conductive heating elements) a in Fig. 3 providing conductive heating (related to claim 3)) a central region (as shown in Fig. 3) of a preformed puck (Fig. 3, items 11 and 55 (preform)) to a temperature (a first temperature);
 heating an annular region (as shown in Fig. 3) surrounding the central region of the preformed puck to another temperature (a second temperature; Based on arrangements in Fig. 3, it is understandable that heaters 27, 29 and 47 would guarantee to heat the annular region to the second temperature throughout the thickness of the preformed puck (related to claim 23)), wherein the annular region is configured to stretch to a greater extent than the central region (i.e., as shown in Fig. 4, the associated preform 55 has been stretched to a greater extent for its annular region than for its central region); 
arranging the heated preformed puck (as shown in Fig. 4) at an upper end of a mold cavity of a mold (Fig. 4, item 69; Sauer discloses the claimed invention except for the mold 69 being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mold, since it have been held a mere reversal of working parts of a device involves only routine skill in the art. One would have been motivated to reverse the mold for the purpose of imparting an alternative design option), wherein an inner wall (as shown in Fig. 6) of the mold cavity defines an outer shape of the container (Fig. 6, item 91);
stretching the heated preformed puck by pressing a plunger (Figs. 4-6, items 61 and 81) into the heated preformed puck and into the mold cavity in a longitudinal direction of the mold cavity toward a lower end of the mold cavity (as shown from Fig. 4 to Fig. 6); and 
applying pressurized air to the mold cavity so that the heated preformed puck stretches to conform to the shape of the inner wall of the mold cavity (as shown in Fig. 6; col. 5, lines 28-40).
However, Sauer does not explicitly disclose that the first temperature in the central region of the preformed puck is lower than the second temperature in the annular region surrounding the central region of the preformed puck.
In the same field of endeavor, making containers, Hutchinson discloses that, as illustrated in Figs. 20-21, Fig. 21 schematically illustrates a sheet 1002 that has been heated using a heater 1000 similar to the one shown in Fig. 20. In one embodiment, the sheet 1002 (equivalence to the preformed puck) comprises four regions with distinct temperatures and/or temperature ranges ([0185], lines 1-5). 
Furthermore, in the same field of endeavor, container and manufacture, Clarke discloses that, as illustrated in Fig. 1A, in some embodiments, particularly when the preform 2 is composed of PET, the frame 8 is optionally coupled to a heating device 13 (as shown in Fig. 1A) for heating the frame 8 to a controlled temperature. The heating device 13 may be controlled to heat the lower frame member (12) to a temperature of 125˚ C. to 145˚ C. to induce crystallinity in the thermoplastic material in contact with the lower frame member, which thermoplastic material is preferably polyethylene terephthalate (PET). Additionally or alternatively, the heating device may be controlled to heat the upper frame member (10) to a temperature of from 65˚ C. to 100˚ C. to reduce or prevent the induction of surface crystallinity in the thermoplastic material in contact with the upper frame member, which thermoplastic material is preferably polyethylene terephthalate (PET) (col. 5, lines 47-61).
Based on the configuration illustrated in Fig. 1A, Clarke discloses that the heating device is controlled via conduction to heat both the lower frame member to a temperature of 125˚ C. to 145˚ C and the upper frame member to a temperature of from 65˚ C. to 100˚ C. (alternatively). It is clear that the contacting portion (a peripheral flange 4 surrounding a central portion 6 (col. 4, lines 19-21)) of the preform 2 with the upper frame member and the lower frame member is in the annular ring shape. In this embodiment, because the central portion of the preform 2 is far from the heating device 13, the temperature in the central region 6 of the preform 2 is lower than the temperature of the annular region (the peripheral flange 4) of the preform 2.          
Thus, Clarke discloses that the first temperature in the central region of the preform is lower than the second temperature in the annular region (having a heating device) surrounding the central region of the preform. 
Clarke discloses the temperature control of thermoplastic material for different regions of the preform to improve thermal stability (resistance) of the container. In order to induce crystallinity in the thermoplastic material, the temperature of the lower frame member is in a range of 125˚ C. to 145˚ C.. For other regions such as the upper frame member or the central area (Fig. 1A, item 6), the temperature is in a range of 65˚ C. to 100˚ C.. The temperature difference between these two regions is in a range of 25˚ C. to 80˚ C. (related to claim 7).
Clarke discloses the claimed invention except for the second temperature being 1˚ C. to 25˚ C. greater than the first temperature. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Clarke since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have flexible design capability.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sauer to incorporate the teachings of Clarke and Hutchinson to provide that the first temperature in the central region of the preformed puck is lower than the second temperature in the annular region surrounding the central region of the preformed puck. Doing so would be possible to fabricate the containers having a high thermal stability, as recognized by Clarke (col. 1, lines 46-62) and Hutchinson ([0108], [0109] and [0110]).
Regarding claim 2, Sauer discloses that, as illustrated in Fig. 6, in the method stretching the heated preformed puck (Fig. 6, item 55) comprises using the plunger (Fig. 6, item 61) having a maximum diameter that is the same as a diameter of the central region of the preformed puck (as shown in Fig. 6).
Regarding claims 4 and 5, Sauer discloses that, as illustrated in Fig. 6, in the method applying pressurized air (see arrows in Fig. 6) is performed with a tip of the plunger (Fig. 6, item 61(81)) spaced from a lower end of the mold cavity (Fig. 6, item 69) (as shown) (col. 5, lines 28-40). Further, Sauer discloses that, processing temperatures and pressures vary greatly, depending upon many significant variables, such as the particular thermoplastics employed, their thickness, container thickness desired and the like (col. 12, lines 26-31). However, Sauer does not specify the pressure of pressurized air applying in the blow molding process. Thus, Sauer realizes that the pressure of the pressurized air is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. applying pressurized air comprising applying the air at a pressure of 15 bar to 20 bar) as a result of routine optimization of the result effective variable for fabricating the containers in an effort to impart the uniform wall thickness of the containers. 
Regarding claim 8, Sauer discloses that, as illustrated in Figs. 2-3, in the method the preformed puck (Fig. 3, items 11 and 55) comprises a circular plate (as shown in Fig. 2) having an upstanding wall (as shown in Fig. 3) at a perimeter of the circular plate and a flange (Fig. 2, item 11a; col. 4, lines 22-24) extending outwardly from an upper end of the upstanding wall.
Regarding claim 9, Sauer discloses that in the method the preformed puck (Fig. 3, items 11 and 55) comprises polyethylene terephthalate (col. 3, lines 39-41).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sauer (US 4,327,052), Clarke (US 11,110,640) and Hutchinson et al. (US 2008/0044603) as applied to claim 1 above, further in view of Sugiura (US 4,641,758).
Regarding claim 6, Sauer does not disclose that, the method further comprises maintaining a second annular region surrounding the annular region at a third temperature that is less than each of the first temperature and the second temperature and that is below a glass transition temperature of a material of the preformed puck. Sugiura discloses that, as illustrated in Figs. 12 and 13, a second annular region (for example, (near) items 60 (the cylindrical neck portion) and 66 (the peripheral end of the primary preformed piece) in Fig. 12 in the preformed piece 22) surrounding the annular region (the peripheral edge of a disc portion 65) at a third temperature that is less than each of the first temperature and the second temperature (see the temperature curve B in Fig. 13; col. 13, lines 1-7; (for example) as illustrated in Fig. 13 for the curve B , at least the third temperature is about less than 100 ˚C and the first temperature (of the central region) is about 110 ˚C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Sugiura to provide that the method further comprises maintaining a second annular region surrounding the annular region at a third temperature that is less than each of the first temperature and the second temperature. Doing so would be possible to fabricate the containers having uniform thickness of the wall, as recognized by Sugiura (col. 13, lines 13-18).
Hutchinson discloses that, as illustrated in Figs. 20-21, for example, in the illustrated embodiment, the sheet 1002 (i.e., a preform) is either contacting or immediately adjacent to the heater 1000 ([0184], lines 4-6). The heating zones 1022, 1024, 1036 and the insulating members 1030 can be held together by a plate 1020, as shown in Fig. 20 ([0183], lines 6-8). The temperature of the innermost region 1042 of the sheet 1002 can be related to the corresponding heating zone 1022 of the heater 1000. Likewise, similar correlations can also be made between the other regions 1044, 1046, 1048 of the sheet 1002 and the corresponding to the individual heating zones of the heater 1000 ([0185], lines 5-10). Because the region 1048 surrounds the other regions 1042, 1044 and 1046, at least a portion of the region 1048 can be considered as the second annular region surrounding the annular region (for example, the region 1046 as shown in Fig. 21). Because there is no heater corresponding to this portion of the region 1048, the temperature of this portion of the region 1048 can be as low as an ambient temperature. It is noticed that Hutchinson discloses the sheet 902 (as shown in Fig. 19) can be the thermoformed layer comprising PET ([0176], [0178] (lines 4-5 from bottom)). Thus, Hutchinson discloses that the third temperature (i.e., an ambient (air) temperature) of the second annular region is below a glass transition temperature of a material of the preformed puck (for example, the Tg of PET is about 70 – 85˚ C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sauer to incorporate the teachings of Hutchinson to provide that the third temperature of the second annular region is below a glass transition temperature of a material of the preformed puck. Doing so would be possible to fabricate the containers having a high thermal stability, as recognized by Hutchinson ([0108], [0109] and [0110]).       
Claims 10, 13-14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 4,327,052) in view of Hutchinson et al. (US 2008/0044603) and Clarke (US 11,110,640), further in view of Sugiura (US 4,641,758).
Regarding claims 10, 21 and 22, Sauer discloses that, as illustrated in Figs. 1-8, a method for blow molding a container, comprising:
heating a central region (for example, by heaters 27, 29 and 47a in Fig. 3 providing conductive heating for the preformed puck) of a preformed puck (Fig. 3, items 11 and 55 (preform)) to a first temperature at or above a glass transition temperature of a material of the preformed puck (col. 1, lines 63-66 (softened));
heating a first annular region of the preform puck surrounding the central region to a second temperature (as shown in Fig. 3); 
maintaining a second annular region surrounding the first annular region at a third temperature (In the teachings of Sauer, as illustrated in Fig. 3, it is understandable that the associated or resulting preform 55 can be divided into several sub-regions surrounding each other to form, for example a first annular region (for example, represented by an upstanding wall as shown in Fig. 3) (related to claim 21) and a second annular region (for example, the clamping flange 11a as shown in Figs. 2 and 3) (related to claim 22), etc.); 
 arranging the heated preformed puck (as shown in Fig. 4, items 11 and 55) at an upper end of a mold cavity of a mold (Fig. 4, item 69; Sauer discloses the claimed invention except for the mold 69 being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mold, since it have been held a mere reversal of working parts of a device involves only routine skill in the art. One would have been motivated to reverse the mold for the purpose of imparting an alternative design option), wherein the preformed puck comprises a circular plate (as shown in Fig. 3) having an upstanding wall (as shown in Fig, 4) at a perimeter of the circular plate, and a flange (Fig. 2, item 11a; col. 4, lines 22-24) extending outwardly from an upper end of the upstanding wall (as shown in Fig. 4), and wherein an inner wall (as shown in Fig. 4) of the mold cavity defines an outer shape of the container (Fig. 6, item 91);
securing (by mechanically locking (col. 4, lines 58-62)) the preformed puck to the upper end of the mold cavity by a securing member (for example, including the forming plate 63 and the flat surfaced working table 57 in Fig. 4; Sauer discloses the claimed invention except for the mold 69 being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention wad made to reverse the mold, since it has been held a mere reversal of working parts of a device involves only routine skill in the art. One would have been motivated to reverse the mold for the purpose of imparting an alternative design option) of the mold such that the flange is secured between the upper end of the mold cavity and the securing member (working table 57 with forming plate 63)
stretching the circular plate of the heated preformed puck by pressing a plunger (Figs. 4-6, items 61 and 81) into the heated preformed puck and into the mold cavity in a longitudinal direction of the mold cavity toward a lower end of the mold cavity (as shown from Fig. 4 to Fig. 6); and 
applying pressurized air to the mold cavity so that the heated preformed puck stretches to conform to the shape of the inner wall of the mold cavity (as shown in Fig. 6; col. 5, lines 28-40).   
However, Sauer does not disclose the flange is directly secured on the upper end of the mold cavity. Furthermore, Hutchinson discloses that, as illustrated in Fig. 19, the edge of the sheet 902 is the flange of the molded container and is secured by the clamping members 904A, B and 906A, B and the upper end of the mold cavity (as shown).  
However, Sauer does not disclose that, an outermost portion of the preformed puck (i.e., a second annular region) surrounding the first annular region at a third temperature that is below a glass transition temperature of a material of the preformed puck.
Hutchinson discloses that, as illustrated in Figs. 20-21, for example, in the illustrated embodiment, the sheet 1002 (i.e., a preform) is either contacting or immediately adjacent to the heater 1000 ([0184], lines 4-6). The heating zones 1022, 1024, 1036 and the insulating members 1030 can be held together by a plate 1020, as shown in Fig. 20 ([0183], lines 6-8). The temperature of the innermost region 1042 of the sheet 1002 can be related to the corresponding heating zone 1022 of the heater 1000. Likewise, similar correlations can also be made between the other regions 1044, 1046, 1048 of the sheet 1002 and the corresponding to the individual heating zones of the heater 1000 ([0185], lines 5-10). Because the region 1048 surrounds the other regions 1042, 1044 and 1046, at least a portion of the region 1048 can be considered as the second annular region surrounding the annular region (for example, the region 1046 as shown in Fig. 21). Because there is no heater corresponding to this portion of the region 1048, the temperature of this portion of the region 1048 can be as low as an ambient temperature. It is noticed that Hutchinson discloses the sheet 902 (as shown in Fig. 19) can be the thermoformed layer comprising PET ([0176], [0178] (lines 4-5 from bottom)). Thus, Hutchinson discloses that the third temperature (i.e., an ambient (air) temperature) of the second annular region is below a glass transition temperature of a material of the preformed puck (for example, the Tg of PET is about 70 – 85˚ C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sauer to incorporate the teachings of Hutchinson to provide that the flange of the molded container is secured by the clamping members 904A, B and 906A, B and the upper end of the mold cavity and an outermost portion of the preformed puck (i.e., a second annular region) surrounding the first annular region at a third temperature that is below a glass transition temperature of a material of the preformed puck. Doing so would be possible to fabricate the containers having a high thermal stability, as recognized by Hutchinson ([0108], [0109] and [0110]).
Regarding claim 13, Sauer discloses the plunger (Fig. 7, item 61) has a maximum diameter and a diameter of an opening of the mold cavity. However, Sauer does not disclose that the plunger has a maximum diameter that is 30% to 60% of a diameter of an opening of the mold cavity. As illustrated in Figs. 4-5, the diameter of the plunger (i.e., item 61 (or piston)) is equal to the diameter of an opening of the mold cavity. However, Sauer realizes that the relationship between the maximum diameter of the plunger and the diameter of the opening of the mold cavity is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the plunger has a maximum diameter that is 30% to 60% of a diameter of an opening of the mold cavity) as a result of routine optimization of the result effective variable for fabricating the containers in an effort to impart the uniform wall thickness of the containers.
Regarding claim 14, Sauer discloses that, as illustrated in Fig. 3, in the method the circular plate has a greater thickness than a thickness of the flange (Fig. 2, item 11a; col. 4, lines 22-24) of the preformed puck (Fig. 3, items 11 and 55). 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 4,327,052) in view of Clarke (US 11,110,640), further in view of Hutchinson et al. (US 2008/0044603).
Regarding claims 15-16, Sauer discloses that, as illustrated in Figs. 1-8, a method for blow molding a container, comprising:
heating (for example, by heaters 27, 29 and 47a in Fig. 3 providing conductive heating) a preformed puck (Fig. 3, items 11 and 55 (preform)) comprising a circular plate (Fig. 3, item 11), an upstanding wall arranged at a perimeter of the circular plate (as shown in Fig. 3), and a flange (Figs. 2 and 3, item 11a) extending outwardly from the upstanding wall, such that a first region of the circular plate of the preformed puck is at a first temperature and a second region (for example, the upstanding wall or the flange 11a in Fig. 3) of the circular plate of the preformed puck surrounding the first region is at a second temperature. 
arranging the heated preformed puck (as shown in Fig. 4) at an upper end of a mold cavity of a mold (Fig. 4, item 69; Sauer discloses the claimed invention except for the mold 69 being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mold, since it have been held a mere reversal of working parts of a device involves only routine skill in the art. One would have been motivated to reverse the mold for the purpose of imparting an alternative design option), wherein an inner wall (as shown) of the mold cavity defines an outer shape of the container (Fig. 6, item 91);
securing (by mechanically locking (col. 4, lines 58-62)) the preformed puck to the upper end of the mold cavity by a securing member (for example, including the forming plate 63 and the flat surfaced working table 57 in Fig. 4) of the mold such that the flange is secured between the mating forming plate 63, the upper end of the mold cavity and the securing member; 
stretching the heated preformed puck by pressing a plunger (Figs. 4-6, items 61 and 81) into the heated preformed puck and into the mold cavity in a longitudinal direction of the mold cavity toward a lower end of the mold cavity (as shown from Fig. 4 to Fig. 6); and 
applying pressurized air to the mold cavity so that the heated preformed puck stretches to conform to the shape of the inner wall of the mold cavity (as shown in Fig. 6; col. 5, lines 28-40).
However, Sauer does not explicitly disclose that the plunger is at a depth of 50% to 90% or 60% to 80% of a depth of the mold cavity so that the heated preformed puck conforms to a shape of the inner wall of the mold cavity. As illustrated in Figs. 5 and 6, Sauer discloses that the plunger (Fig. 5, item 61 (the piston)) is almost touching the bottom of the mold cavity (as shown) before air blowing in (i.e. this suggests the plunger is at a depth more than 90% of a depth of the mold cavity). 
Sauer discloses the claimed invention except for the plunger is at a depth of 50% to 90% or 60% to 80% of a depth of the mold cavity. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Sauer since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to make a laminated hollow plastic article.
Sauer discloses applying multiple heaters heating the preformed puck. However, Sauer does not explicitly disclose heating the preformed puck comprises non-uniformly heating the preformed puck and maintaining a third region surrounding the second region at an ambient temperature.
Hutchinson discloses that, as illustrated in Figs. 20-21, Fig. 21 schematically illustrates a sheet 1002 that has been heated using a heater 1000 similar to the one shown in Fig. 20. In one embodiment, the sheet 1002 (equivalence to the preformed puck) comprises four regions with distinct temperatures and/or temperature ranges ([0185], lines 1-5).
Hutchinson discloses that, as illustrated in Figs. 20-21, for example, in the illustrated embodiment, the sheet 1002 (i.e., a preform) is either contacting or immediately adjacent to the heater 1000 ([0184], lines 4-6). The heating zones 1022, 1024, 1036 and the insulating members 1030 can be held together by a plate 1020, as shown in Fig. 20 ([0183], lines 6-8). The temperature of the innermost region 1042 of the sheet 1002 can be related to the corresponding heating zone 1022 of the heater 1000. Likewise, similar correlations can also be made between the other regions 1044, 1046, 1048 of the sheet 1002 and the corresponding to the individual heating zones of the heater 1000 ([0185], lines 5-10). Because the region 1048 surrounds the other regions 1042, 1044 and 1046, at least a portion of the region 1048 can be considered as the second annular region surrounding the annular region (for example, the region 1046 as shown in Fig. 21). Because there is no heater corresponding to this portion of the region 1048, the temperature of this portion of the region 1048 can be as low as an ambient temperature. It is noticed that Hutchinson discloses the sheet 902 (as shown in Fig. 19) can be the thermoformed layer comprising PET ([0176], [0178] (lines 4-5 from bottom)). Thus, Hutchinson discloses that the third temperature (i.e., an ambient (air) temperature) of the second annular region is below a glass transition temperature of a material of the preformed puck (for example, the Tg of PET is about 70 – 85˚ C). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sauer to incorporate the teachings of Hutchinson to provide that heating the preformed puck comprises non-uniformly heating the preformed puck such that a first portion of the preformed puck is at a first temperature and maintaining a third region surrounding the second region at an ambient temperature. Doing so would be possible to fabricate the containers having uniform thickness of the wall, as recognized by Hutchinson ([0108], [0109] and [0110]).
However, Sauer does not disclose the flange is directly secured on the upper end of the mold cavity. Furthermore, Hutchinson discloses that, as illustrated in Fig. 19, the edge of the sheet 902 is the flange of the molded container and is secured by the clamping members 904A, B and 906A, B and the upper end of the mold cavity (as shown in Fig. 19).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sauer to incorporate the teachings of Hutchinson to provide that the flange of the molded container is secured by the clamping members 904A, B and 906A, B and the upper end of the mold cavity. Doing so would be possible to fabricate the containers based on more simply structures.
However, Sauer does not explicitly disclose that the first temperature in the central region of the preformed puck is lower than the second temperature in the annular region surrounding the central region of the preformed puck.
In the same field of endeavor, making containers, Hutchinson discloses that, as illustrated in Figs. 20-21, Fig. 21 schematically illustrates a sheet 1002 that has been heated using a heater 1000 similar to the one shown in Fig. 20. In one embodiment, the sheet 1002 (equivalence to the preformed puck) comprises four regions with distinct temperatures and/or temperature ranges ([0185], lines 1-5). 
Furthermore, in the same field of endeavor, container and manufacture, Clarke discloses that, as illustrated in Fig. 1A, in some embodiments, particularly when the preform 2 is composed of PET, the frame 8 is optionally coupled to a heating device 13 (as shown in Fig. 1A) for heating the frame 8 to a controlled temperature. The heating device 13 may be controlled to heat the lower frame member (12) to a temperature of 125˚ C. to 145˚ C. to induce crystallinity in the thermoplastic material in contact with the lower frame member, which thermoplastic material is preferably polyethylene terephthalate (PET). Additionally or alternatively, the heating device may be controlled to heat the upper frame member (10) to a temperature of from 65˚ C. to 100˚ C. to reduce or prevent the induction of surface crystallinity in the thermoplastic material in contact with the upper frame member, which thermoplastic material is preferably polyethylene terephthalate (PET) (col. 5, lines 47-61).
Based on the configuration illustrated in Fig. 1A, Clarke discloses that the heating device is controlled via conduction to heat both the lower frame member to a temperature of 125˚ C. to 145˚ C and the upper frame member to a temperature of from 65˚ C. to 100˚ C. (alternatively). It is clear that the contacting portion (a peripheral flange 4 surrounding a central portion 6 (col. 4, lines 19-21); For one of ordinary skilled in the art, if necessary, the peripheral flange 4 can be divided into a first annular region and a second annular region) of the preform 2 with the upper frame member and the lower frame member is in the annular ring shape. In this embodiment, because the central portion of the preform 2 is far from the heating device 13, the temperature in the central region 6 of the preform 2 is lower than the temperature of the annular region (the peripheral flange 4) of the preform 2.          
Thus, Clarke discloses that the first temperature in the central region of the preform is lower than the second temperature in the annular region (having a heating device) surrounding the central region of the preform. 
Clarke discloses the temperature control of thermoplastic material for different regions of the preform to improve thermal stability (resistance) of the container. In order to induce crystallinity in the thermoplastic material, the temperature of the lower frame member is in a range of 125˚ C. to 145˚ C.. For other regions such as the upper frame member or the central area (Fig. 1A, item 6), the temperature is in a range of 65˚ C. to 100˚ C.. The temperature difference between these two regions is in a range of 25˚ C. to 80˚ C. (related to claim 7).
Clarke discloses the claimed invention except for the second temperature being 1˚ C. to 25˚ C. greater than the first temperature. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Clarke since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have flexible design capability.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sauer to incorporate the teachings of Clarke and Hutchinson to provide that the first temperature in the central region of the preformed puck is lower than the second temperature in the annular region surrounding the central region of the preformed puck. Doing so would be possible to fabricate the containers having a high thermal stability, as recognized by Clarke (col. 1, lines 46-62) and Hutchinson ([0108], [0109] and [0110]).
Regarding claim 17, Sauer discloses that the plunger (Figs. 4-5, item 61) is pressed into the mold cavity of the mold (Fig. 4, item 69) at a certain speed. However, Sauer does not explicitly disclose that the heated preformed puck comprises pressing the plunger with a speed of 0.10 m/s to 0.25 m/s. However, Sauer realizes that the speed of the pressing plunger into the mold cavity of the mold is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the heated preformed puck comprises pressing the plunger with a speed of 0.10 m/s to 0.25 m/s) as a result of routine optimization of the result effective variable for fabricating the containers in an effort to impart the uniform wall thickness of the containers.
Regarding claim 18, Sauer discloses that, as illustrated in Figs. 4-6, in the method the preformed puck comprises a flange (Fig. 4, item 11a; col. 4, lines 22-24) at a perimeter of the circular plate and wherein the flange is not stretched during stretching the heated preformed puck (as shown from Fig. 4 to Fig. 6).   
Regarding claims 19-20, Sauer does not disclose that the plunger comprises a rounded tip configured to contact the heated preformed puck in which comprises metal.
Hutchinson discloses that, as illustrated in Fig. 19, the mandrel rod 964B (the plunger) has a rounded tip configured to contact the sheet (the preformed puck). Further, Hutchinson discloses that, a mandrel or model section comprises T-6 aluminum with hardened steel cutting/trimming inserts ([0193], lines 11-12). The claimed the rounded tip of the plunger comprising metal is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, the rounded tip of the plunger comprising metal comes from Hutchinson itself.
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that the cited references including Clarke do not explicitly disclose that the temperature of the central portion is lower than a temperature of the peripheral flange 4 and the first temperature is at or above a glass transition temperature, it is not persuasive. Clarke discloses that, as illustrated in Figs. 1, 1A and 2, the preform 2 is mounted within a transport frame 8. The frame 8 comprises a pair of upper and lower mating frame members 10, 12. … In some embodiments, particularly when the preform 2 is composed of PET, the frame 8 is optionally coupled to a heating device 13 (as shown in Fig. 1A) for heating the frame 8 to a control temperature. Thus, through conduction, the annular peripheral flange 4 (col. 4, lines 19-20) (in contact with the frame) is maintained with a higher temperature (for example, near to 125 ˚C to 145 ˚C) to induce crystallinity in the thermoplastic material in contact with the lower frame member and with another higher temperature (for example, near to 65 ˚C to 100 ˚C) to reduce or prevent the induction of surface crystallinity in the thermoplastic material in contact with the upper frame member (col. 5, lines 37-61). 
Further, Clarke discloses that, the central portion of the preform 2 has been preheated to a temperature above its glass transition temperature so as to be readily mouldable by stretch blow moulding, and such a temperature range for biaxially orientable polymers such as PET (the Tg of PET is about 70 – 85˚ C)) is well known in the art (col. 7, lines 42-46). Typically, the upper male mould 28 has a temperature of from 80 to 120˚ C., optionally from 95˚ C to 105˚ C., for example about 100˚ C. These temperatures are particularly selected for moulding PET (col. 7, lines 56-59).  As such, Clarke suggests heating central portion 6 to a temperature higher than than 70-85°C, such as to about 80-120°C (i.e. a temperature greater than the Tg of PET), to mold the preform/puck and heating the annular portion to a temperature of 125-145°C
So, the temperature of the central portion 6 of the preform 2 is about about 80--120 ˚C via preheating (i.e. to a temperature greater than the Tg of PET, which is 70-85°C) and lower than the temperature of the annular peripheral flange 4 of the preform 2 (i.e., near to 125 ˚C to 145 ˚C).
Regarding arguments (as amended) in claim 1 that the cited references including Clarke do not explicitly disclose the annular region stretches to a greater extent than the central region, it is not persuasive. Based on Fig. 4 in the teachings of Sauer (also see attached annotated Figure below), the associated preform 55 is stretched in the annular region (thin) and its central region (thick) does not start to stretch yet. 

    PNG
    media_image1.png
    255
    435
    media_image1.png
    Greyscale

Regarding arguments in claim 6 that Sugiura fails to disclose maintaining a second annular region at a third temperature that is less than the first and second temperatures and Sugiura does not disclose a first annular region with a higher temperature than a central region, it is not persuasive. Because in the combination of Sauer (US 4,327,052), Clarke (US 11,110,640) and Hutchinson et al. (US 2008/0044603), Clarke already addresses the first annular region with a higher temperature than a central region, it is not necessary for Sugiura to repeat it in the combination for claim 6. Sugiura discloses that, as illustrated in Fig. 13, the curve B is a preferable uniform temperature at most areas of the preform 22 (col. 13, lines 19-28). It is clearly shown that, the second annular region (for example, a ring-shaped cylindrical neck portion 60 as shown in Fig. 12) at a third temperature that is less than the first and second temperatures (as shown by the curve B in Fig. 13; it is noticed that the curve A in Fig. 13 is not acceptable by Sugiura).      
	Regarding arguments in claim 6 that proposed modification of the Sauer-Hutchinson-Clarke combination to include features from Sugiura is inconsistent with Clarke, it is not persuasive. In claim 1, an annular region surrounding a central region are recited. In the teachings of Clarke, as illustrated in Fig. 1A, the annular region (for example, the peripheral flange 4) surrounding the central region (Fig. 1A, item 6) are met. For one of ordinary skilled in the art, it is well known that the sizes of each annular region or each central region can be divided more. In other words, it would have been obvious to divide the annular region into several annular sub-regions. For example, in the teachings of Hutchinson, as illustrated in Fig. 20, there is one central region 1022 and there are two annular regions 1024 and 1026. If needed, there are more sub-regions for the annular region. For one of ordinary skilled in the art, the similar arrangements can be achieved in either Clarke or Sugiura. There is no inconsistent in the teachings of Sauer (US 4,327,052), Clarke (US 11,110,640), Hutchinson et al. (US 2008/0044603), and Sugiura (US 4,641,758and just an arrangement of the preform in the blowing process.  
	Regarding arguments (as amended) in claims 10, 15 that there is no motivation to modify the teachings of Sauer, Hutchinson, and Clarke based on the teachings of Sugiura to maintain a second annular region defining an outermost portion of the preform at a temperature below the glass transition temperature of the material of the preformed puck and the cited references fail to disclose maintaining a third region surrounding the second region at an ambient temperature, it is not persuasive. The teachings of Sauer, Hutchinson, and Clarke based on the teachings of Sugiura are about stretching preforms to build containers. Hutchinson discloses that, as illustrated in Figs. 20-21, for example, in the illustrated embodiment, the sheet 1002 (i.e., a preform) is either contacting or immediately adjacent to the heater 1000 ([0184], lines 4-6). The heating zones 1022, 1024, 1036 and the insulating members 1030 can be held together by a plate 1020, as shown in Fig. 20 ([0183], lines 6-8). The temperature of the innermost region 1042 of the sheet 1002 can be related to the corresponding heating zone 1022 of the heater 1000. Likewise, similar correlations can also be made between the other regions 1044, 1046, 1048 of the sheet 1002 and the corresponding to the individual heating zones of the heater 1000 ([0185], lines 5-10). Because the region 1048 surrounds the other regions 1042, 1044 and 1046, at least a portion of the region 1048 can be considered as the second annular region surrounding the annular region (for example, the region 1046 as shown in Fig. 21). Because there is no heater corresponding to this portion of the region 1048, the temperature of this portion of the region 1048 can be as low as an ambient temperature. It is noticed that Hutchinson discloses the sheet 902 (as shown in Fig. 19) can be the thermoformed layer comprising PET ([0176], [0178] (lines 4-5 from bottom)). Thus, Hutchinson discloses that the third temperature (i.e., an ambient (air) temperature) of the second annular region is below a glass transition temperature of a material of the preformed puck (for example, the Tg of PET is about 70 – 85˚ C).             
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741